COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-369-CR


FRANCISCO JAVIER MENJIVAR                                          APPELLANT


                                       V.

THE STATE OF TEXAS                                                      STATE



                                    ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

       We have considered appellant=s “Motion To Dismiss Appeal.@ The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                             PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
       1
       See Tex. R. App. P. 47.4.
DELIVERED: September 30, 2010